      Case: 3:14-cv-00796-slc Document #: 232 Filed: 05/27/21 Page 1 of 1


      coo HO                                 ,DOC     ?
                    UNITED STATES DISTRIOtimuT(T
                    WESTERN DISTRICT g,Tliscolcth2NED
                                     ,u'10.0,27
411.3UTER2$Mt141
OaLitin .
                 52                             AN/0: 52
          .Plaintiff,
Li-



         V.                                               Case No. 14-CV-796
                                                                   18-CV-189
BETH LIND, et al.,

           Defendants.



                              NOTICE OF APPEAL

      Notice is hereby given that WALTER SMITH, plaintiff in the

above named cases, hereby appeals to the United States Court

of Appeals for the Seventh Circuit from the final judgment and

order dismissing plaintiff's civil actions, in there entirety,
as sanctions. The Western District Court of Wisconsin enter this

judgment and order on April 20, 2021.


              (s)
                    WALTER SMIT
                    Pro Se
                    Stanley Correctional Inst.
                    100 Corrections Drive
                    Stanley, WI 54768
